NUMBER 13-13-00482-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BRADFORD CONDIT,                                                               Appellant,

                                             v.

FIRST COMMUNITY BANK,                                                           Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                                      ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to withdraw

original exhibits. Appellant requests to withdraw the original exhibits filed in this case in

order to prepare the appellant’s brief in this cause. The original exhibits A – I were filed

with this Court on November 12, 2013.
        The Court, having fully examined and considered appellant’s motion to withdraw

original exhibits of the opinion that the motion should be granted. Appellant’s motion is

hereby GRANTED. The Honorable Bradford M. Condit, counsel for appellant, is hereby

ORDERED to return the original exhibits, A – I to this Court on or before January 10,

2014.



                                               PER CURIAM

Delivered and filed the
20th day of December, 2013.




                                           2